Citation Nr: 1410350	
Decision Date: 03/12/14    Archive Date: 03/20/14	

DOCKET NO.  11-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $11,490.90.


REPRESENTATION

Appellant represented by:	P. C. DiCarlo, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1979.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a decision of September 2012, the Board denied entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $11,490.90.  That determination was appealed to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2013 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion dated that same month.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.


REMAND

The August 2013 joint motion noted that the Board, among other things, should "fully assist" the Veteran with his claim by reexamining the evidence of record and seeking any other evidence which it felt necessary to support its decision.

In that regard, in November 2013 correspondence the representative noted that, in December 1987, the Veteran was sentenced to life in prison, and had been incarcerated since that time in various correctional facilities in the state of Georgia.  Further noted was that, from 1987 until 2000, the Veteran's disability checks were sent to his mother's address in New York.  However, in June 2000, the Veteran submitted a change of address form to the VA Regional Office in Atlanta, Georgia, changing his address to "H.S.P., P.O. Box 339, EF 214318, Sparta, GA  31087."  According to the Veteran's attorney, this was the address for Hancock State Prison.

Further noted was that, from the year 2000 onward, the Veteran had been transferred to at least five different prisons in the state of Georgia.  In that regard, in 2005, he was reportedly moved to August State Prison; in 2007, he was moved to Macon State Prison; in 2008, the Veteran was moved to Wilcox and Johnson State Prisons; and beginning in 2010, the Veteran was incarcerated at the Coffee Correctional Facility.  According to the representative, upon each transfer, the appellant called his local VA office and informed the officer of his address change.  His disability checks were then sent to each of those new locations.

The Board observes that, while there is currently of record a VA Form 572, Request for Change of Address, dated in June 2000, requesting that the Veteran's address be changed to H. S. P. in Sparta, Georgia, no other change of address forms for the period in question are currently contained in the Veteran's claims folder.  While there are on file a number of VA Forms 21-0820, Report of Contact/General Information, none of those forms address the aforementioned changes of address allegedly reported by the Veteran.  Significantly, both the Veteran and his attorney allege that, as early as 1988, the appellant informed VA of his incarceration.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.  

Further, the parties to the joint motion have raised the possibility that the amount of the overpayment may have been improperly calculated.  Given the joint motion that question, the Board finds that a new audit must be conducted documenting all compensation that was due to the appellant in light of his incarceration, the amount of compensation actually paid, and the amount of any overpayment resulting as a result of any overpayment.

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's attorney, the case is REMANDED to the RO for the following actions:

1.  The RO must conduct a full paid and due audit of the appellant's compensation that was paid to him since December 8, 1987.  The RO must specifically address whether, and if so, how much the appellant was paid between May 2009 and March 31, 2010.  The basis for any overpayment must be carefully explained in writing.  Likewise, any inconsistency with any prior audit must be carefully explained in writing.  

2.  The RO should take all necessary action to verify the Veteran's alleged telephonic contact with RO personnel,  to include Reports of Contact/General Information, for the period dating since December 8, 1987.  All such information, once obtained, should be made a part of the Veteran's claims folder.  Should records of such telephonic contact prove unavailable, the RO should specifically so state.

3.  The RO should then take all necessary administrative action to verify the addresses to which the Veteran's compensation payments were mailed beginning December 8, 1987, the date of his incarceration, to the present.  All of those addresses, to include the time periods covered for each address, should be made a part of the Veteran's claims folder.  In addition, any VA Forms 572, Request for Change of Address, for the period since December 8, 1987, should be obtained, and included in the appellant's claims folder.  Once again, should any or all of the aforementioned information prove unavailable, the RO should specifically so state.

4.  The RO should then readjudicate the Veteran's claim for a waiver of recovery of an overpayment of any  Department of Veterans Affairs compensation benefits.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since October 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

